United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
FORCE COMMISSARY SERVICE,
San Angelo, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-589
Issued: July 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 18, 2013 appellant filed a timely appeal from a July 24, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) that found an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $7,166.96 because he concurrently received Social Security Act (SSA) benefits for the
period March 22, 2008 to June 2, 2012 while receiving FECA benefits; (2) whether OWCP
properly denied waiver of the overpayment; and (3) whether OWCP properly required repayment
of the overpayment by deducting $70.00 every 28 days from appellant’s continuing
compensation.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case was previously before the Board. By decision dated August 24, 2001, the
Board affirmed OWCP’s December 21, 1999 decision finding that appellant’s part-time cashier
position fairly and reasonably represented his wage-earning capacity.2
On March 22, 2008 appellant turned 65 years of age and began receiving social security
retirement benefits. The record includes OWCP-1032 forms signed by appellant on March 14,
2009 covering the period 15 months prior indicating that he was not receiving SSA benefits or
payments.
On OWCP-1032 forms signed February 23, 2010, February 24, 2011 and
February 20, 2012, appellant stated that he started receiving benefits from SSA when he turned
65.
In March 2010, OWCP developed the issue of whether appellant was receiving dual
benefits from FECA and SSA. On April 12, 2012 SSA provided information regarding receipt
of appellant’s SSA benefits with and without federal retirement (FERS) benefits from
December 2007 through December 2011.
In a June 14, 2012 FERS offset calculation worksheet, OWCP calculated the amount of
overpayment for the period March 22 through November 30, 2008. It took the appropriate FERS
offset amount for the affected period and divided it by 28 days and then multiplied it by the daily
amount of $4.256 by the number of days in that period. For the period March 22 through
November 30, 2008, the 28-day FERS offset amount of $119.17 was divided by 28 (119.17/28 =
4.256), then the daily amount, $4.256, was multiplied by the number of days in that period, 254
(4.256 x 254 = 1081.04) for an overpayment amount of $1,081.04 for that period. The same
formula was applied for the periods December 1, 2008 through November 30, 2009,
December 1, 2009 through November 30, 2010, December 1, 2010 through November 30, 2011
and December 1, 2011 through June 2, 2012 for an overpayment amount of $1,636.48,
$1,636.48, $1,636.48 and $1,176.48, respectively. The total overpayment for the period
March 22, 2008 through June 2, 2012 equaled $7,166.96.
On June 22, 2012 OWCP issued a preliminary finding that a $7,166.96 overpayment of
compensation had been created. It found that the overpayment occurred because that portion of
appellant’s SSA benefits received from March 22, 2008 through June 2, 2012 based on credits
earned by an employee covered under FERS was a prohibited dual benefit. OWCP found
appellant without fault. It requested that appellant complete an overpayment recovery
questionnaire and provide additional financial information as well as select any appeal rights.
Appellant did not respond.

2

Docket No. 00-1451 (issued August 24, 2001). The record reflects that on August 10 and November 20, 1989
appellant, then a 46-year-old meat cutter, filed a claim attributing his back and asthma conditions to factors of his
employment. He alleged that on November 11, 1988 stocking and unwrapping cases of meat and the cold
temperatures in the freezer caused his back and asthma conditions. Appellant stopped working on July 29, 1989 and
did not return. OWCP accepted the conditions of extrinsic asthma and sprain of the lumbosacral joint and paid
appropriate benefits. It eventually retained appellant on its periodic compensation rolls.

2

By decision dated July 24, 2012, OWCP finalized the overpayment decision and
determined that appellant had received an overpayment in the amount of $7,166.98 for the period
March 22, 2008 to June 2, 2012 as he received a prohibited dual benefit of compensation. It
found that he was without fault in the creation of the overpayment but that it was not subject to
waiver as he did not respond to the June 22, 2012 preliminary determination or complete an
overpayment questionnaire. The recovery rate of the overpayment was set at a rate of $70.00
each compensation period.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service and that, if an
employee receives SSA benefits based on federal service, his or her compensation benefits shall
be reduced by the amount of SSA benefits to his or her federal service.4
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply: in disability cases, FECA benefits will be reduced by
SSA benefits paid on the basis of age and attributable to the employee’s federal service.5 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: where a claimant has received SSA benefits, OWCP will obtain information from SSA
on the amount of the claimant’s benefits beginning with the date of eligibility to FECA benefits.
SSA will provide the actual amount of SSA benefits received by the claimant/beneficiary. SSA
will also provide a hypothetical SSA benefit computed without the FERS covered earnings.
OWCP will then deduct the hypothetical benefit from the actual benefit to determine the amount
of benefits which are attributable to federal service and that amount will be deducted from FECA
benefits to obtain the amount of compensation payable.6
ANALYSIS -- ISSUE 1
Appellant received FECA wage-loss compensation and received SSA benefits from
March 22, 2008 to June 2, 2012. The portion of the SSA benefits he earned as a federal
employee as part of his FERS retirement package, and the receipt of benefits under FECA and
federal retirement benefits concurrently is a prohibited dual benefit.7 The SSA notified OWCP
3

5 U.S.C. § 8102(a).

4

Id. at 8116(d). See G.B., Docket No. 11-1568 (issued February 15, 2012); see also Janet K. George (Angelos
George), 54 ECAB 201 (2002).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(a) (February 1995);
Chapter 2.1000.1.11(b) (February 1995); see also R.C., Docket No. 09-2131 (issued April 2, 2010).
6

FECA Bulletin No. 97-9 (issued February 3, 1997).

7

Id.

3

of the applicable SSA rates for appellant and their effective dates. Based on these rates, OWCP
determined the prohibited dual benefit appellant received from March 22, 2008 to June 2, 2012,
created an overpayment of compensation in the amount of $7,166.96.
On appeal, appellant argues that his due process rights were violated as the overpayment
went back five years to 2008 and he was at the first step of the overpayment process. The fact
that it may have taken OWCP sometime to discover that appellant was in receipt of a prohibited
dual benefit does not preclude OWCP from recovering all or part of the overpayment. Appellant
was properly notified of the issue at hand and given an opportunity to respond to the preliminary
determination of overpaid benefits. He also submitted evidence on appeal. The Board is
precluded from considering evidence that was not in the case record at the time OWCP rendered
its final decision.8
The Board has reviewed OWCP’s calculations of the dual benefits appellant received for
the period March 22, 2008 to June 2, 2012. OWCP properly determined that he received dual
benefits totaling $7,166.96 for this period, thus creating an overpayment in compensation in that
amount.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.9 Waiver of an overpayment is not permitted unless the claimant is without
fault in creating the overpayment.10
Recovery of an overpayment will defeat the purpose of FECA if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom OWCP seeks recovery needs substantially all of his or her current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed a specified amount as determined by OWCP from data
furnished by the Bureau of Labor Statistics. A higher amount is specified for a beneficiary with
one or more dependents.11 Recovery of an overpayment is considered to be against equity and
good conscience when any individual who received an overpayment would experience severe
financial hardship in attempting to repay the debt.12 Recovery of an overpayment is also
considered to be against equity and good conscience when any individual, in reliance on such

8

20 C.F.R. § 501.2(c)(1).

9

5 U.S.C. § 8129.

10

Steven R. Cofrancesco, 57 ECAB 662 (2006).

11

20 C.F.R. § 10.436.

12

Id. at § 10.437(a).

4

payments or on notice that such payments would be made, gives up a valuable right or changes
his or her position for the worse.13
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of FECA or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.14
ANALYSIS -- ISSUE 2
OWCP found that appellant was without fault in the creation of the overpayment, but
denied waiver. It notified him that compensation for wage loss should have been adjusted on
March 22, 2008 when he started receiving SSA benefits and asked him to submit financial
information to support waiver in a June 22, 2012 letter. The Board notes, however, that
appellant failed to submit such information, despite having 30 days to do so.
Section 10.438 of OWCP’s regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. Failure to submit the requested information within 30 days of the request
shall result in the denial of waiver and no further request for waiver shall be considered until the
requested information is furnished.15
OWCP determined that appellant was without fault in the creation of the overpayment.
The fact that he was without fault does not preclude OWCP from recovering all or part of the
overpayment. Appellant did not submit a response to OWCP’s preliminary determination or
submit an overpayment recovery questionnaire. Therefore OWCP acted properly in refusing his
request for waiver of recovery of the overpayment under the implementing federal regulations.
Absent the submission of such information, it was precluded from evaluating his eligibility for
waiver of the overpayment. The Board finds that OWCP did not abuse its discretion by issuing
its July 24, 2012 final decision denying waiver of recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information will be used to
determine the repayment schedule, if necessary.16

13

Id. at § 10.437(b).

14

Id. at § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

15

Id. at § 10.438(b).

16

See J.D., Docket No. 10-640 (issued December 17, 2010); Otha J. Brown, 56 ECAB 228 (2004); Karen K.
Dixon, 56 ECAB 145 (2004).

5

OWCP’s implementing regulations provide that, if an overpayment of compensation has
been made to an individual entitled to further payments and no refund is made, OWCP shall
decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.17
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly directed recovery of the overpayment at the rate of
$70.00 from each continuing compensation payment.
Regarding the recovery of $7,166.96 from appellant’s continuing compensation, the
Board notes that he did not provide any financial information which would assist OWCP in
determining the amount to deduct from future compensation payments in order to recoup the
overpayment. OWCP set the rate of recovery as $70.00 from each continuing compensation
payment until the benefit was paid in full. The Board finds that this was reasonable in the
absence of any financial documentation proving otherwise.18
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $7,166.96. OWCP properly denied waiver and required recovery of the overpayment by
deducting $70.00 every 28 days from his continuing compensation payments.

17

20 C.F.R. § 10.441(a).

18

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the July 24, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

